DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This application is allowed for the reasons set forth on page 9 of the decision of the Board of PTAB. In reference to the PTAB decision, the examiner was reversed fully on November 10th, 2021. Based on the decision and MPEP 1214.04, claims 1-6 and 8-22 are allowed.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2009/0106455 issued to XU et al. (hereinafter as “XU”) teaches synchronizing message between multiple terminals that receives the message state change notification to carry out a message state and message identifier. 
U.S Patent Application Publication 2007/016516 issued to Thiel et al. (hereinafter as “Thiel”) teaches asynchronous transaction log replication from a source database to a destination database utilizing file change notification for a source log directory generated by an operating system of a source computing machine and received by a destination computing machine.
U.S Patent Application Publication 2009/0234872 issued to Neil Leonard Padgett (hereinafter as “Padgett”) teaches providing synchronization of off-line data with one or more cooperating computing environment by instructing synchronization engine to be synchronize to the next endpoints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/2/2022
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162